Citation Nr: 1112665	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  04-23 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from April 1984 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied the above claims.  

In December 2006, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

In December 2007 and July 2009, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A neck disability did not have its onset during active service or within one year after separation from service, did not result from disease or injury in service, and was not caused or aggravated by his service-connected sarcoidosis.

2.  There is no competent evidence of record showing that the Veteran currently suffers from a right shoulder disability.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a neck disability, to include as secondary to service-connected sarcoidosis, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  The criteria for entitlement to service connection for a right shoulder disability, to include as secondary to a neck disability, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Service connection for certain chronic disorders, such as arthritis, may be established based on a legal "presumption" by showing that either disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service- connected disease or injury."  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310; Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Neck disability

Post-service medical treatment records show that the Veteran had been diagnosed as having cervical spine degenerative joint disease.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

The Veteran asserted during the December 2007 hearing that his neck disability is related to service.  Although lay testimony can be competent to describe symptoms and generally observable conditions, it generally is not competent to establish a medical diagnosis or medical etiology.  Further, competent testimony can be rejected only if found to be mistaken or otherwise deemed not credible.  See Jandreau, 492 F.3d at 1376.  

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a neck disability.  

Private and VA medical treatment records regarding his service-connected sarcoidosis make no mention of any link between these conditions and service.  Although the service treatment records show that the Veteran was treated for an abrasion to the left side of his neck as a result of a motor vehicle accident in October 1989, x-rays showed that the upper 6 vertebrae that were seen in the lateral radiographs had normal alignment and configuration.  A treatment record dated one day after the motor vehicle accident noted a diagnosis of cervical strain.  The Veteran's spine was normal on separation examination in November 1991 and he did not indicate that he had any recurrent back pain in his Report of Medical History on separation.  

The Veteran filed his initial application for VA compensation in January 1992, claiming lung and low back conditions only.  He was afforded a VA examination in March 1992 in connection with that claim at which time he complained only of low back ache.  Examination of the head, face and neck was described as "essentially normal" and there was no evidence of a neck disability at that time.  The Veteran was treated in April 1995 for complaints of neck and back pain.  In September 1999 and January 2004, x-rays revealed mild anterior spurring at C4 and C5, with no evidence of acute injury or destructive process seen.  In April 2005, an MRI study revealed multilevel chronic disc degeneration with multilevel degenerative disc bulging and relatively large central and right paracentral disc protrusion at C4/C5 and superimposed small central disc protrusion at C6/C7.  The Veteran also had spinal stenosis and mild cord compression of the cervical spine.  

In October 2008, the Veteran was afforded a VA examination in connection with the current claim at which time he was diagnosed as having degenerative joint disease of the cervical spine.  Following a review of the claims file, the examiner opined that it was less likely than not that the Veteran's current cervical spine degenerative disc disease began during service or was casually linked to any incidence or finding during service as service treatment records were silent for any other treatment of the neck prior to or after the 1989 left neck injury and the separation examination had no cervical spine diagnoses.  The examiner also noted that the Veteran's back complaints following separation were related primarily to his low back and later to his mid-back.  

Also of record is a January 2009 private new patient evaluation, which notes that the Veteran was examined for complaints of neck and back pain.  The physician stated that the Veteran had fairly advanced degenerative disease in his cervical spine for his age, which was "likely on the basis of both his sarcoidosis and physical activity during the military service."  

In a November 2009 addendum provided in response to the Board remand, the VA examiner noted that the complete record had been reviewed, including the January 2009 statement from the private physician.  The VA examiner further commented that the Veteran had a VA examination in 1992, which was within a year of separation, and the Veteran had no complaints or claims for cervical spine or neck pain.  The examiner reiterated her opinion that the Veteran's cervical spine disability was not related to service or to the service-connected sarcoidosis.  

In evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by a Veteran that have been found to be inaccurate or that are contradicted by other facts of record.  The Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history provided by the Veteran, and instead must evaluate the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).   

The VA examiner provided a definitive opinion that the Veteran's current cervical spine disability was not related to active service.  The examiner also provided rationale and cited to specific evidence in the file as support for that opinion.  The opinion was based upon review of the claims file and a physical examination, and is found to be persuasive.  Id.    

The private physician's opinion that the Veteran's cervical spine condition was likely due to physical activity during the military service cited a review of "[a]ll of his military records" and his report that back and neck pain began in service and were progressive.  The Board finds that the Veteran's history, as cited by that physician, is not supported by the evidence of record, which shows no complaints of any neck pain or problems during the March 1992 VA examination or treatment records prior to April 1995.  In addition, the Veteran's initial claim for VA compensation did not include any reference to a neck disability.  Thus, that opinion is of little probative value.  Prejean, 13 Vet. App. at 444.  

As part of the current VA disability compensation claim for a neck disability, the Veteran has asserted that he sought VA treatment within the year following separation from service.  The Board has given due consideration to the Veteran's lay statements as to onset and causation of his neck disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As a layman, the Veteran is competent to testify concerning having experienced symptoms, because pain is capable of lay observation.  However, the record establishes that the Veteran did not receive any treatment for his neck within one year following service and he did not report any neck symptoms following service until he sought VA treatment for neck pain in April 1995, almost 4 years following service.  Again, the Board finds it significant that his initial claim for VA compensation, filed in January 1992 (shortly after, and within one year of, separation from service) did not include any findings or complaints regarding the neck.  In rendering a determination on the merits of the claim, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage, 10 Vet. App. at 496.  

The November 2009 also addressed whether the Veteran's neck disability was caused by or related to his service-connected sarcoidosis as suggested by the January 2009 private evaluation.  The examiner noted that she discussed with the Chief of Rheumatology at the Atlanta VA Medical Center, who said there was no known relationship between the development of cervical spine degenerative disc disease from sarcoidosis.  The Chief of Rheumatology also said that in rare cases arthropathy related to sarcoidosis develops, but this usually involved the hands and ankles and other small joints.  The examiner therefore found that the Veteran's neck disability was less likely than not proximately due to or a result of his service-connected sarcoidosis and was less likely than not aggravated by his service-connected sarcoidosis.  As the examiner provided rationale and cited to specific evidence in the file as support for his opinion, it is found to be persuasive.  See Prejean, 13 Vet. App. at 448-9.  In light of the thoroughness of the October 2008 examination and November 2009 opinion provided, the Board will afford them significantly more probative weight in its determination than the unsubstantiated opinion provided in the January 2009 evaluation discussed above.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence).

Finally, the evidence does not show that the Veteran was diagnosed with degenerative joint disease within one year following his separation from service.  This disability was not diagnosed until many years after service.  As such, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Right shoulder 

Based on a careful review of the record, the Board finds that the competent medical evidence of record does not demonstrate that the Veteran currently suffers from a right shoulder disability.  While the evidence shows that the Veteran was treated during service in April 1989 for chronic pain in the right upper back and was diagnosed as having right infrascapular strain, the Veteran's separation examination was normal and he indicated that he did not have a painful or trick shoulder or any joint problems on his Report of Medical History at separation.  In addition, there is no evidence of a chronic disability of the shoulder as the medical evidence of record lacks support for residuals of the inservice infrascapular strain.  The Veteran was treated following service for complaints of shoulder pain.  See VA treatment record dated October 2005.  However, there is no evidence of record that demonstrates that the Veteran has been diagnosed as having a right shoulder disability.  In fact, in a November 2009 VA opinion, the examiner opined that the Veteran did not have a separate right shoulder condition.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As was stated earlier, current disability is required in order to establish service connection.  Brammer, 3 Vet. App. at 225.  There is no evidence that the Veteran had the claimed right shoulder disability at any time from when he first filed his claim for service connection in June 2003.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Although the Veteran did have a diagnosed injury of the right shoulder during service, service connection may not be granted for a diagnosis of a disability by history.  Sanchez-Benitez, 13 Vet. App. at 282.  Therefore, in the absence of evidence of a current disability, the preponderance of evidence is against service connection for a right shoulder disability and the claim is denied.  38 U.S.C.A. § 5107(b).

In sum, there is no competent medical evidence showing that a neck disability is related to service or was caused or aggravated by his service-connected sarcoidosis.  In addition, there is no competent medical evidence showing that the Veteran currently suffers from a right shoulder disability.  Consequently, the Board must find that the preponderance of evidence is against the claim; the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although the appellant received inadequate notice, the record reflects that the purpose of the notice was not frustrated. 

In letters dated July 2002, October 2004, March 2006, February 2008, and July 2009, the RO included an explanation of VA's duty to assist in obtaining records and providing a medical examination or opinion where necessary.  The letters also requested that the appellant sign and return authorization forms providing consent for VA to obtain his private medical records and that the appellant submit any evidence that the claimed conditions existed from service to the present time, any treatment records pertaining to the claims, any medical evidence of current disabilities.          

The June 2004 statement of the case and the November 2008 and August 2010 supplemental statements of the case provided the appellant with the relevant regulations for his service connection claims, including those governing VA's notice and assistance duties, as well as an explanation of the reason for the denial of the claims.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his service connection claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.




	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a neck disability is denied.

Service connection for a right shoulder disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


